DETAILED ACTION
Claims 1-22 (filed 03/03/2020) have been considered in this action.  Claims 1-22 are newly filed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
On page 11 lines 24-26 contain a typographical error in that “This is because a plurality of sinus signals having different frequencies can form...” should read “This is because a plurality of sinusoidal signals having different frequencies can form...”
Appropriate correction is required.

Claim Objections
Claim 7
Claim 7 claims “the working region of the automation device” without properly establishing antecedent basis.  This element should read “a working region of the automation device”
Claim 17 is objected to because of the following informalities: 
Claim17 claims “the working region of the automation device” without properly establishing antecedent basis.  This element should read “a working region of the automation device”

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

claims 14-22 and “counting device” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification provides no description as to the structure that corresponds to a control device.  The control device is only described in terms of its function (i.e. a device that controls), and fails to establish that the control device is a form of a processor, cpu or circuitry configured to perform the control actions taken by the control device.  Appropriately, the examiner rejects claims 14-22 under 35 U.S.C. 112(b) below.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 contains a single limitation that states “wherein determining the position of the identifying .

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “control device” of claim 14 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim.   A person having ordinary skill would recognize that the actions of the “control device” are performed by one of a processor or circuitry configured to perform control, however there is no mention or linking in the specification to a processor, cpu, or circuitry.   The control device handles information/data and performs actions such as “[page 12] the information regarding the workpieces on the workpiece collection unit is then typically retrieved from the identifying element by the allocation identifier via a data connection to the database (usually via a superordinate control device, in particular including an external database)” and 
 The claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Claims 15-22 are dependent upon claim 14 and thus inherit the rejection under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 14-22 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
Claim 14 contains the limitation “wherein the control device is further configured to actuate the conveying unit such that the identifying elements are sorted to the relevant provision location of the workpieces for which they bear information”.  This limitation is indefinite because it is not clear what makes a particular provision location “relevant”; it is unclear what is meant by “relevant provision location” or what separates or distinguish two provision locations to make one of them “relevant” while the other not.  This limitation uses antecedent basis to refer to “the relevant provision location” however the claim fails to establish what that “relevant” provision location is.  The specification fails to establish what the “relevant provision locations” are as all uses of the word “relevant” only describe “[page 15 line 29] a relevant workpiece collection unit “, “[page 22 line 16] a relevant identifying element 24” and “[page 22 line 18] a relevant unambiguous allocation identifier 83”, none of which are “a relevant provision location”.  In other words, it is unclear how the modifying word “relevant” should be interpreted as no guidance has been provided by the specification.  For the sake of compact prosecution, the examiner shall consider that the relevant provision location is the location where the workpieces is 
Claims 15-22 are dependent upon claim 14 and thus inherit the rejection of claim 14 under 35 U.S.C. 112(b).

Claim 16 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 contains the limitation “the determining device comprises a counting device for identifying elements taken from the stack”.  It is unclear how a “counting device” which is merely a nonce term (i.e. device) tied to functional language (i.e. counting) would be capable of “identifying elements taken from the stack” as a counting device is defined by the function it provides, namely counting, which is different and non-corresponding to the action of identifying.  It is unclear how a counting device would be capable of identifying elements taken from the stack if it is only capable of counting, as counting is not a form of identifying.  For the sake of compact prosecution, the examiner shall consider any 
Claim limitation “counting device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The description is devoid of any structure that is capable of performing counting, as the counting device is merely described as “[page 17] in particular wherein the identifying elements in the store form a stack and the determining device includes a counting device for identifying elements taken from the stack” and “[page 22] The ascertaining device 80 can also be in the form of a counting device 82 (in this case configured to include a push button 88) which counts which identifying element 24 is currently being withdrawn from the stored stack 85 of identifying elements 24”.  It is unclear how a push button could be considered a counting device, as the functions of the counting device clearly indicate to a person having ordinary skill in the art that the counting device is a form of processor or circuitry configured to count.  The application is devoid of any structure clearly linked to the counting device that is capable of performing these functions.  A push button 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 16 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 contains the limitations:

a reading device for reading allocation identifiers that are stored in the identifying elements, 
and a determining device for determining the position of an identifying element relative to a known order, wherein the identifying elements are stored in a stack and the determining device comprises a counting device for identifying elements taken from the stack
It is unclear whether the optional nature of claim 16 (i.e. one or both of) requires the elements of “wherein the identifying elements are stored in a stack and the determining device comprises a counting device for identifying elements taken from the stack” to be applied to both the “reading device” and the “determining device” or just to the “determining device”.  For the sake of compact prosecution, the examiner shall consider that the “wherein the identifying elements are stored in a stack and the determining device comprises a counting device for identifying elements taken from the stack” is only applied to the determining device, so when the “one or more” is only the one of the reading device, those elements are not required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 5, 7-10, 12-15, 17 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over JP3425988 (hereinafter JP1) in view of Dewberry et al. (US20150029053, hereinafter Dewberry).

In regards to Claim 1, JP1 teaches “A method for identifying workpieces that are distributed to multiple workpiece collection units in a sorted manner, the method comprising: moving the workpieces to the workpiece collection units using an automation device” (Fig. 8 and [0019] In the laser processing system configured as described above, when a material such as a metal plate is cut by a laser processing machine, a processed product separated from the material and the waste material on the processing table. Are not separated and are supported in the processed state. This processed product is adsorbed from the processing table of the laser processing machine by the processed product transfer mechanism and transferred onto the processed product transfer mechanism, and then transferred to the product stocker side by the processed product transfer mechanism. Then, during the transportation of the processed “moving identifying elements from a provision device to an associated workpiece or an associated workpiece collection unit by a conveying unit, wherein the identifying elements bear information regarding the workpieces” ([0012]  A label attaching mechanism for attaching a label to the product is provided; [0041] when the processed product W on the movable base plate 11 is “wherein the identifying elements are on one or both of the workpieces and the workpiece collection units” ([0041] Then, this label is vacuum-sucked by the label sticking body 83 at the rising position, and in that state, the label sticking body 83 descends to the position of the product Wa, and the label is the surface of the product Wa of the processed product W by the adhesive on the back surface thereof) “and wherein the identifying elements are in the form of mobile units...” ([0019] Then, during the transportation of the processed product, a label is attached to the product by the label attaching 
JP1 fails to teach “and wherein the identifying elements are in the form of mobile units for emitting and receiving electromagnetic signals to and from transceiver units, and determining the position of the identifying elements from propagation times of the electromagnetic signals between the transceiver units and the identifying elements”.  It should be noted that while some elements of these limitations are taught by JP1 (i.e. mobile units), they are being taught again through Dewberry to improve clarity of rejection.
Dewberry teaches “and wherein the identifying elements are in the form of mobile units for emitting and receiving electromagnetic signals to and from transceiver units, and determining the position of the identifying elements from propagation times of the electromagnetic signals between the transceiver units and the identifying elements” (Fig. 17 and [0005] The present disclosure pertains generally to a system and method for determination of distance and/or position relative to one or more points by transmission of a wideband signal by a first antenna, reception of the transmitted wideband signal by a second antenna and comparison of the time delay between the transmitted and received signals; [0009] The RF signal is captured by a receive antenna element which can move with the device under test; [0021] wherein the propagation delay of the first communications link and the propagation delay of the second communications link are known through previous calibration, or ignored if the delta time/distance from measurement to measurement is desired. The transceiver is operable to measure the time T between the sending of the signal from the transmitter and the arrival of the signal at the receiver, and/or the delta time dT from one measurement to the next; [0023] The transceiver may be further operable to subtract the propagation delay of the first communications link and the propagation delay of the second communications link from the measured time T to find the time of flight of the signal transmitted between the first and second antennas.[0024] The transceiver may be further operable to multiply the time of flight of the signal transmitted between the first and second antennas by the 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the laser processing machine with conveying devices that attach labels with identification information to the processed products with the use of ultra-wide-band tags that can be applied to objects for tracking their locations/positions within a facility as taught by Dewberry because by replacing the labels of JP1 with the UWB tags of Dewberry one would expect to gain the stated benefits of Dewberry, mostly that the position and location of devices with the UWB tags would be able to be tracked and knownu.  Furthermore, the amount of information capable of being printed and clearly read on a label is limited to the size of the label, meanwhile UWB tags can store a large amount of information, thus the added benefit of having more written information than is possible by the label is realized when replacing the labels with the UWB tags.  By combining these elements, it can be considered taking the known laser processing system that applies labels to 

In regards to claim 5, JP1 and Dewberry teach the method of identifying workpieces distributed across collection units as incorporated by claim 1 above.  JP1 further teaches “The method of claim 1, wherein the provision device writes the identifying element in a machine-readable manner and/or in a manner that is readable by humans” ([0041] when the processed product W on the movable base plate 11 is carried to the position corresponding to the label sticking mechanism 13 by the processed product carrying mechanism 10, the mechanism frame 81 is moved and the label sticking body 83 is moved. Are moved to a position corresponding to the product Wa of the processed product W. In this state, the tape-shaped label wound around the label take-up reel 82 is pulled out by a predetermined amount and cut into a predetermined length by a cutter (not shown). Then, this label is vacuum-sucked by the label sticking body 83 at the rising position, and in that state, the label sticking body 83 descends to the position of the product Wa, and the label is the surface of the product Wa of the processed product W by the adhesive on the back surface thereof. Will be sequentially attached to. The label describes the type of the product Wa, the 

In regards to claim 7, JP1 and Dewberry teach the method of identifying workpieces distributed across collection units as incorporated by claim 1 above.  JP1 further teaches “The method of claim 1, comprising moving the identifying elements to a transfer zone in the working region of the automation device, and wherein the automation device moves a particular provided identifying element from the transfer zone to the associated workpiece or the associated workpiece collection unit” ([0040] The label take-up reel 82 is rotatably supported on the upper portion of the label take-up reel 82. The label sticking body 83 is hung and supported in the lower part of the mechanism frame 81 so as to be able to move up and down so as to correspond to the product Wa on the processed product W; [0041] when the processed product W on the movable base plate 11 is carried to the position corresponding to the label sticking mechanism 13 by the processed product carrying mechanism 10, the mechanism frame 81 is moved and the label sticking body 83 is moved. Are moved to a position corresponding to the product Wa of the processed product W. In this state, the tape-shaped label wound around the label take-up reel 82 is pulled out by a predetermined amount and cut 

In regards to claim 8, JP1 and Dewberry teach the method of identifying workpieces distributed across collection units as incorporated by claim 1 above.  JP1 further teaches “The method of claim 1, wherein the automation device piles a stack of workpieces on at least one of the workpiece collection units and applies an identifying element on top of or beside the stack of workpieces, wherein at least one of the workpiece collection units comprises a pallet or a partial region of a pallet on which the stack is piled” ([0059] Moreover, in this embodiment, the product Wa corresponding to a plurality of materials M by the product storage mechanism 17 is used. Are stacked in a plurality of layers on the product pallet 22 with a support plate 113 interposed. Therefore, the number of product pallets 22 can be greatly reduced, and the cost burden can be reduced. 

In regards to claim 9, JP1 and Dewberry teach the method of identifying workpieces distributed across collection units as incorporated by claim 1 above.  JP1 further teaches “The method of claim 1, wherein the automation device piles workpieces at least on one of the workpiece collection units and applies an identifying element on top of or beside the pile of workpieces, wherein at least one of the workpiece collection units comprises a container in which the pile is formed” ([0020] the separated products are stacked in a plurality of stages on the product pallet by the product storage mechanism while interposing a support plate, and in this state, the products are sorted into shapes and sizes and stored in the product stocker[0029] The loading carriage 19 is a workpiece conveying mechanism 10. The product Wa, which is movably arranged between the end position of the product and the product stocker 15 and stacked on the product pallet 22, is transferred to a position corresponding to the storage vehicle 20. The storage vehicle 20 is movably arranged along the product stocker 15, receives the product pallet 22 on which the products Wa are stacked and stacked, and receives the product pallet 22 from the loading carriage 19 and classifies the product pallet 22 into a predetermined storage shelf 16 of the product stocker 15; [0041] when the processed product W on the movable base plate 11 is carried to the position corresponding to the label sticking mechanism 13 by the processed product carrying mechanism 10, the mechanism frame 81 is moved and the label sticking body 83 is moved. Are moved to a position corresponding to the product Wa of the processed product W. In this state, the tape-shaped label wound 

In regards to claim 10, JP1 and Dewberry teach the method of identifying workpieces distributed across collection units as incorporated by claim 1 above.  JP1 further teaches “The method of claim 1, wherein the automation device comprises gripping devices that grip the workpieces and the identifying elements” ([0037] the workpiece W is magnetically attracted and released by the electromagnetic suction board 64, and the workpiece W is transferred from the processing table 9 of the laser processing machine 8 onto the moving base plate 11 of the workpiece transport mechanism 10.; [0041] Then, this label is vacuum-sucked by the label sticking body 83 at the rising position, and in that state, the label sticking body 83 descends to the position of the product Wa, and the label is the surface of the product Wa of the processed product W by the adhesive on the back surface thereof).

In regards to claim 12, JP1 and Dewberry teach the method of identifying workpieces distributed across collection units as incorporated by claim 1 above.  Dewberry further teaches “The method of claim 1, wherein the identifying elements are configured to emit and receive ultra-wideband signals” ([0008] In various embodiments the RF signal may be impulse ultra wideband (UWB); [0009] In the UWB embodiment the base transceiver transmits a RF pulse which is propagated through a short or long cable to the transmit antenna... The receive antenna is connected to a cable which propagates the RF energy back to the emanating transceiver).

In regards to claim 13, JP1 and Dewberry teach the method of identifying workpieces distributed across collection units as incorporated by claim 1 above.  Dewberry further teaches “The method of claim 1, wherein determining the position of the identifying elements comprises using a propagation time of the electromagnetic signals between the transceiver units and the identifying elements” ([0005] The present disclosure pertains generally to a system and method for determination of distance and/or position relative to one or more points by transmission of a wideband signal by a first antenna, reception of the 

In regards to Claim 14, JP1 teaches “A production station for workpieces, comprising: a production machine for producing a plurality of workpieces” “an automation device for bringing the workpieces produced by the production machine to provision locations for workpiece collection units” ([0013]  a workpiece conveying mechanism for conveying the workpiece taken out from the laser beam machine to the product separating mechanism is provided [0020] the separated products are stacked in a plurality of stages on the product pallet by the product storage mechanism while interposing a support plate, and in this state, the products are sorted into shapes and sizes and stored in the product stocker[0029] The loading carriage 19 is a workpiece conveying mechanism 10. The product Wa, which is movably arranged between the end position of the product and the product stocker 15 and stacked on the product pallet 22, is transferred to a position corresponding to the storage vehicle 20. The storage vehicle 20 is movably arranged along the product stocker 15, receives the product pallet 22 on which the products Wa are stacked and “a control device configured to actuate the automation device to distribute the produced workpieces to the provision locations in a sorted manner” ([0020] Then, the separated products are stacked in a plurality of stages on the product pallet by the product storage mechanism while interposing a support plate, and in this state, the products are sorted into shapes and sizes and stored in the product stocker; [0026] The two label attaching mechanisms 13 are arranged in correspondence with the respective processed product conveying mechanisms 10, and the processed product conveying mechanism 10 is provided.
The label is attached on the product Wa while the processed product W is being conveyed by [0027] The product stocker 15 is arranged in the building 1 of the factory corresponding to the entrance / exit 3, and is provided with a large number of storage shelves 16 for storing the products Wa. The product storage mechanism 17 is disposed between the end of the processed product transport mechanism 10 and the product stocker 15, and the product Wa separated by the product separation mechanism 14 is separated.  Are sorted into shapes, sizes, etc. and stored in a predetermined storage shelf 16 of the product stocker 15) “a plurality of identifying elements... a provision device for providing the identifying elements, wherein the identifying elements bear information regarding the workpieces sorted to the provision locations” ([0012]  A label attaching mechanism for attaching a label to the product is provided; [0041] when the processed product W on the movable base plate 11 is carried to the position corresponding to the label sticking mechanism 13 by the processed product carrying mechanism 10, the mechanism frame 81 is moved and the label sticking body 83 is moved. Are moved to a position corresponding to the product Wa of the processed product W. In this state, the tape-shaped label wound around the label take-up reel 82 is pulled out by a predetermined amount and cut into a predetermined length by a cutter (not shown). Then, this label is vacuum-sucked by the label sticking body 83 at the rising position, and in that state, the label sticking body 83 descends to the position of the product Wa, and the label is the surface of the product Wa of the processed product W by the adhesive on the back surface thereof. Will be sequentially attached to. The label describes the type of the product Wa, the product NO, or the classification such as the customer) “and a conveying unit for bringing the identifying elements from the provision device to the provision locations, wherein the control device is further configured to actuate the conveying unit such that the identifying elements are sorted to the relevant provision location of the workpieces for which they bear information” ([0041] when the processed product W on the movable base plate 11 is carried to the position corresponding to the label sticking mechanism 13 by the processed product carrying mechanism 10, the mechanism frame 81 is moved and the label sticking body 83 is moved. Are moved to a position corresponding to the product Wa of the processed product W. In this state, the tape-shaped label wound around the label take-up reel 82 is pulled out by a predetermined amount and cut into a predetermined length by a cutter (not shown). Then, this label is vacuum-sucked by the label sticking body 83 at the rising position, and in that state, the label sticking body 83 descends to the position of the product Wa, and the label is the surface of the product Wa of the processed product W by the adhesive on the back surface thereof. Will be sequentially attached to. The label describes the type of the product Wa, the product NO, or the classification such as the customer; [0026] The two label attaching mechanisms 13 are arranged in correspondence with the respective processed product conveying mechanisms 10, and the processed product conveying mechanism 10 is provided.
The label is attached on the product Wa while the processed product W is being conveyed by; [0027] The product stocker 15 is arranged in the building 1 of the factory corresponding to the entrance / exit 3, and is provided with a large number of storage shelves 16 for storing the products Wa. The product storage 
JP1 fails to teach “a plurality of identifying elements configured to emit and receive electromagnetic signals to and from transceiver units and determine the position of the identifying elements from propagation times of the electromagnetic signals between the transceiver units and the identifying elements”.
Dewberry teaches “a plurality of identifying elements configured to emit and receive electromagnetic signals to and from transceiver units and determine the position of the identifying elements from propagation times of the electromagnetic signals between the transceiver units and the identifying elements” (Fig. 17 and 0005] The present disclosure pertains generally to a system and method for determination of distance and/or position relative to one or more points by transmission of a wideband signal by a first antenna, reception of the transmitted wideband signal by a second antenna and comparison of the time delay between the transmitted and received signals; [0009] The RF signal is captured by a receive antenna element which can move with the device under 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the laser processing machine with conveying devices that attach labels with identification 

In regards to claim 15, JP1 and Dewberry teach the production device for identifying workpieces distributed across collection units as incorporated by claim 14 above.  JP1 further teaches “The production station of claim 14, wherein the provision device comprises a writing device for writing the identifying elements directly with the information for the workpieces sorted to each of the provision locations and/or with an allocation identifier for this information” ([0041] when the processed product W on the movable base plate 11 is carried to the position corresponding to the label sticking mechanism 13 by the processed product carrying mechanism 10, the mechanism frame 81 is moved and the label sticking body 83 is moved. Are moved to a position corresponding to the product Wa of the processed product W. In this state, the tape-shaped label wound around the label take-up reel 82 is pulled out by a predetermined amount and cut into a predetermined length by a cutter (not shown). Then, this label is vacuum-sucked by the label sticking body 83 at the rising position, and in that state, the label sticking body 83 descends to the position of the product Wa, and the label is the surface of the product Wa of the processed product W by the adhesive on the back surface thereof. Will be sequentially attached to. The label describes the type of the product Wa, the product NO, or the classification such as the customer).  Dewberry further teaches “wherein the provision device comprises a writing device for writing the identifying elements directly with the information for the workpieces sorted to each of the provision locations and/or with an allocation identifier for this information” ([0007] the receiver and offset timer are operated as a scanning receiver. The scanning receiver receives at a plurality 

In regards to claim 17, JP1 and Dewberry teach the production device for identifying workpieces distributed across collection units as incorporated by claim 14 above.  JP1 further teaches “The production station of claim 14, wherein the conveying unit comprises: a conveying device for bringing the identifying elements from the provision device to a transfer zone in the working region of the automation device” ([0040] The label take-up reel 82 is rotatably supported on the upper portion of the label take-up reel 82. The label sticking body 83 is hung and supported in the lower part of the mechanism frame 81 so as to be able to move up and down so as to correspond to the product Wa on the processed product W[0041] when the processed product W on the movable base plate 11 is carried to the position corresponding to the label sticking mechanism 13 by the processed product carrying mechanism 10, the mechanism frame 81 is moved and the label sticking body 83 is moved. Are moved to a position corresponding to the product Wa of the processed product W. In this state, the tape-shaped label “wherein the automation device is configured to move the provided identifying elements from the transfer zone to the provision locations” (Fig. 8 and [0037] When the laser processing machine 8 finishes the processing, the processing table 9 is moved to the carry-out position at the right end in FIG. Then, the moving frame 62 of the workpiece transfer mechanism 12 is moved between a position corresponding to above the processing table 9 of the laser beam machine 8 and above the starting end of the workpiece transfer mechanism 10. At the same time, the workpiece W is magnetically attracted and released by the electromagnetic suction board 64, and the workpiece W is transferred from the processing table 9 of the laser processing machine 8 onto the moving base plate 11 of the workpiece transport mechanism 10; [0039] Then, by the processed product transfer mechanism 12, When the servomotor 74 is rotated with the “and wherein the control device is configured to actuate the automation device such that the identifying elements are sorted to the relevant provision location of the workpieces for which they bear information” (Fig. 8 and [0027] The product stocker 15 is arranged in the building 1 of the factory corresponding to the entrance / exit 3, and is provided with a large number of storage shelves 16 for storing the products Wa. The product storage mechanism 17 is disposed between the end of the processed product transport mechanism 10 and the product stocker 15, and the product Wa separated by the product separation mechanism 14 is separated. Are sorted into shapes, sizes, etc. and stored in a predetermined storage shelf 16 of the product stocker 15. That is, the product storage mechanism 17 includes a processed product replacement mechanism 18, a loading carriage 19 and a storage mobile vehicle 20. Is equipped with. The work piece replacement mechanism 18 is movably arranged above the end of the work piece transport mechanism 10, magnetically adsorbs the separated waste material Wb and moves it to the waste material stocker 21, and magnetically adsorbs the product Wa. A plurality of tiers are stacked on the product pallet 22 of the loading cart 19 while interposing a support plate 113 described later; [0020] the separated products are stacked in a plurality of stages 

In regards to claim 19, JP1 and Dewberry teach the production device for identifying workpieces distributed across collection units as incorporated by claim 14 above.  JP1 further teaches “The production station of claim 14, wherein the production machine is a flat-bed processing machine, a laser-cutting machine, or a punching machine, or a combined cutting and punching machine, or a bending machine” ([0001] Field of the Invention The present invention relates to a laser processing system having a laser processing machine for cutting a material such as a metal plate with a laser).

In regards to claim 20, JP1 and Dewberry teach the production device for identifying workpieces distributed across collection units as incorporated by claim 14 above.  JP1 further teaches “The production station of claim 14, wherein the automation device comprises a suction gripper, and the identifying elements comprise a planar portion for applying the suction gripper” ([0041] the tape-shaped label wound around the label take-up reel 82 is pulled out by a 

In regards to claim 21, JP1 and Dewberry teach the production device for identifying workpieces distributed across collection units as incorporated by claim 14 above.  JP1 further teaches “The production station of claim 14, wherein at least some of the workpiece collection units are a pallet, and/or a partial region of a pallet, and/or a container” ([0020] The processed product is separated into the product and the waste material by the product separation mechanism including the body . Then, the separated products are stacked in a plurality of stages on the product pallet by the product storage mechanism while interposing a support plate, and in this state, the products are sorted into shapes and sizes and stored in the product stocker).

claim 22, JP1 and Dewberry teach the production device for identifying workpieces distributed across collection units as incorporated by claim 14 above.  JP1 further teaches “The production station of claim 21, further comprising at least one workpiece collection apparatus comprising a plurality of workpiece collection units that are transported together over the workpiece collection apparatus” (Fig. 8 and [0028] the product storage mechanism 17 includes a processed product replacement mechanism 18, a loading carriage 19 and a storage mobile vehicle 20. Is equipped with. The work piece replacement mechanism 18 is movably arranged above the end of the work piece transport mechanism 10, magnetically adsorbs the separated waste material Wb and moves it to the waste material stocker 21, and magnetically adsorbs the product Wa. A plurality of tiers are stacked on the product pallet 22 of the loading cart 19 while interposing a support plate 113 described later; [0029] The loading carriage 19 is a workpiece conveying mechanism 10. The product Wa, which is movably arranged between the end position of the product and the product stocker 15 and stacked on the product pallet 22, is transferred to a position corresponding to the storage vehicle 20. The storage vehicle 20 is movably arranged along the product stocker 15, receives the product pallet 22 on which the products Wa are stacked and stacked, and receives the product pallet 22 from the loading carriage 19 and .

Claims 2-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over JP1 and Dewberry as applied to claims 1 and 14 above, and further in view of Price et al. (WO2015070222, hereinafter Price).

In regards to Claim 2, JP1 and Dewberry teach the method for identifying workpieces as incorporated by claim 1 above.
JP1 and Dewberry fail to teach “The method of claim 1, wherein the identifying elements each bear an individual allocation identifier, and wherein information regarding the workpieces on the workpiece collection units are allocated in a database to the allocation identifiers”.
Price teaches “The method of claim 1, wherein the identifying elements each bear an individual allocation identifier, and wherein information regarding the workpieces on the workpiece collection units are allocated in a database to the allocation identifiers” ([0080]  In one aspect, the batch (es) (e.g. the workpieces/samples and/or cassettes included in the batches) are defined in a data structure DS (as described in greater detail below) by the workpiece identifying indicia and/or cassette identifying indicia (e.g. the batch to which a workpiece/sample belongs is included in the identifying indicia of a respective workpiece/sample) . In one aspect the data structure is resident or embodied in a memory 199M of the controller 199 (for inclusion in, for example, the laboratory information management system LIMS) and is implemented as any suitable database such as, for example, an XML database, a relational database, an object-relational database, or any other database or data structure suitable for storing information as described herein; [0072]  in one aspect, the barcode may be a 14x14 datamatrix that has the capacity to encode 3.6xl015 unique 10-character alphanumeric serial numbers (which, in one aspect, are used in a manner similar to and/or embody accession numbering where the accession numbering 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the workpiece identification system of JP1 and Dewberry that attaches UWB identification devices to workpieces for positioning the workpieces via conveyance, sorting and storage with the use of a database that stores individual identifiers for all of workpieces and workpiece collection units as taught by Price because one of ordinary skill in the art would recognize that JP1 must have the 

In regards to Claim 3, JP1, Dewberry and Price teach the method for identifying workpieces as incorporated by claim 2 above.
Price further teaches “The method of claim 2, wherein the provision device is configured to read the allocation identifier stored on each of the identifying elements” ([0072] In one aspect, as noted above, the workpiece 400 includes one or more suitable structures or identifying indicia (e.g. readable data storage medium)....in one aspect, the barcode may be a 14x14 datamatrix that has the capacity to encode 3.6xl015 unique 10-character alphanumeric serial numbers (which, in one aspect, are used in a manner similar to and/or embody accession numbering where the accession numbering corresponds to specimen samples that are registered in, for example, data structure DS and/or the laboratory information management system LIMS such that the accession numbering defines an ordered sequence of the workpieces 400 holding the specimen samples) with error correction to uniquely identify a specimen as described herein in for example the laboratory information management system LIMS or other any suitable database or tracking system...In one aspect, the 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the device that applies the labels including UWB devices as taught by JP1 and Dewberry with the read device that reads identification information from the identifying elements as taught by Price because this would allow someone to put the correct identifying element that is programmed with the correct allocation identifier associated with that workpiece on that correct workpiece.  

Claim 6, JP1 and Dewberry teach the method for identifying workpieces as incorporated by claim 1 above.
JP1 and Dewberry fail to teach “The method of claim 1, wherein the provision device describes the identifying element in a reversible manner”.
Price teaches “The method of claim 1, wherein the provision device describes the identifying element in a reversible manner” ([0072]  In one aspect, the workpiece identifiers 402A, 402B and 403 are in the form of an active or passive electronic chip such as an RFID chip, Bluetooth transmitter or other suitable wireless identifier configured to be read by any suitable scanner SCR disposed within, for example, the automated transport and positioning system 100 and/or within any suitable portions of the workpiece processing system or facility 100PS (described in greater detail below, see Fig. 11 and 11A); wherein active chips as well-known to be re-writeable, and thus reversible, while passive chips can only be read).  
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the laser processing machine with conveying devices that attach labels with identification information to the processed products in the form of of ultra-wide-band tags that can be applied to objects for tracking their locations/positions within a facility .

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over JP1, Dewberry and Price as applied to claim 3 above, and further in view of Sloan (US20050173449, hereinafter Sloan) and Intelleto’s Reel-to-Reel encoder highlights (hereinafter Intelleto).

In regards to Claim 4, JP1, Dewberry and Price teach the method of identifying workpieces as incorporated by claim 3 above.
JP1 further teaches “The method of claim 2, wherein the provision device is configured to remove the identifying elements from a store” ([0041] when the processed product W on the movable base plate 11 is carried to the position corresponding to the label sticking mechanism 13 by the processed product carrying mechanism 10, the mechanism frame 81 is moved and the label sticking body 83 is moved. Are moved to a position corresponding to the product Wa of “the identifying elements have known, permanently stored allocation identifiers stored in a known order” ([0072]  In one aspect the structures are identifiers, such as two dimensional datamatrix barcodes 402A, 402B that may be formed on a first surface 400T (e.g. from which the specimens are viewed) of the workpiece 400 in any suitable manner and at any suitable locations. In one aspect the barcodes 402A, 402B are engraved or micro-machined on the surface on opposite sides of the slot 401. In one aspect each barcode may be a one dimensional or two dimensional barcode that includes at least 14 cells along a length of the barcode (e.g. for 1-D a barcode) or at least one side of the barcode (e.g. for a 2-D barcode) . In other aspects more or less than 14 cells are provided along the length of the “and wherein an allocation identifier for an identifying element is determined by removal information that describes the position of the identifying element relative to the known order and the removal information is a number index of the identifying elements taken from the stack” ([0072] in one aspect, the barcode may be a 14x14 datamatrix that has the capacity to encode 3.6xl015 unique 10-character alphanumeric serial numbers (which, in one aspect, are used in a manner similar to and/or embody accession numbering where the accession numbering corresponds to specimen samples that are registered in, for example, data structure DS and/or the laboratory information management system LIMS such that the accession numbering defines an ordered sequence of the workpieces 400 holding the specimen samples) with error correction to uniquely identify a specimen as described herein in for example the laboratory information management system LIMS or other any suitable database or tracking system; [0329] In accordance with one or more aspects of the disclosed embodiment the machine readable structures embody accession numbers of registered specimen samples disposed on the electron microscope specimen 
The combination of JP1, Dewberry and Price fail to teach “the identifying elements have known... allocation identifiers stored in a known order in a stack”.
Sloan teaches “the identifying elements ... in a stack” ([0008] In a first aspect of the present invention, a stack of tags is described. Each tag has opposing first and second surfaces. At an end of each tag, a portion of the second surface is coated with an adhesive material. The portion of the second surface of each tag is removably attached to the first surface of a next tag in the stack by an adhesive material. A first tag can be removed from the stack by pulling a free end of the first tag to detach the first tag from a next tag in the stack. Subsequent tags of the stack can be removed from the stack in a similar manner to the first tag; [0027] IC 106 may be attached to substrate 102 in a recessed and/or non-recessed location. IC 106 controls operation of tag 100, and transmits signals to, and receives signals from, RFID readers using antenna 104. The present invention is applicable to tag 100, and to any other type of tags, including labels and inlays).

Alternately, Intelletto teaches “the identifying elements have known, permanently stored allocation identifiers stored in a known order” ([reel to reel encoder] Highly efficient for testing and encoding HF and UHF tags.- Serialized encoding ensures that all RFID labels on a roll contain serialized data. The encoding format can be defined by the user or it can be chosen from a list of pre-programmed EPC compliant formats; Encoding Engine will query an external server through a web service function call to determine the next number to write into the RFID tag. This could be a simple Query asking for the next number or the Engine could supply the scanned barcode to the external system, and the response generated based on the query, will then be written into the RFID tag; 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the reel of identifying elements of JP1 to utilize a reel of identifying elements with the features of Intelletto that includes a reel of identifying elements that are in a known order because it would inherit the benefit of allowing a user to specify the order, thus offering more control over the process.

In regards to Claim 16, JP1, Dewberry and Price teach the method of identifying workpieces as incorporated by claim 14 above.
Price further teaches “The production station of claim 14, wherein the provision device comprises one or both of: a reading device for reading allocation identifiers that are stored in the identifying elements and a determining device for determining the position of an identifying element relative to a known order” ([0072]  In one aspect the structures are identifiers, such as two dimensional datamatrix barcodes 402A, 402B that may be formed on a first surface 400T (e.g. from which the specimens are viewed) of the workpiece 400 in any suitable manner and at any suitable locations. In one aspect the “...the determining device comprises a counting device for identifying elements taken from the stack” ([0072] In one aspect the barcodes 402A, 402B are used in conjunction with other identifiers on, for example, the cassettes 102 and/or magazines 105, to identify which magazine and/or cassette the sample is located. Multiple barcodes 402A, 402B are provided to provide redundancy in the event one barcode is obscured or damaged and allow the barcodes to be read from many viewing angles. The structures also define a human readable identifier 403 on the first or second surface 400T, 400B to allow an operator to manually read the identifier 403 and to identify (e.g. without a barcode reader) the specimen(s) located on the workpiece 400. In one aspect the identifier 403 may be a 10- character alphanumeric serial number (e.g. that 
“and a determining device for determining the position of an identifying element relative to a known order... wherein the identifying elements are stored in a stack”.
Sloan teaches “wherein the identifying elements are stored in a stack” (([0008] In a first aspect of the present invention, a stack of tags is described. Each tag has opposing first and second surfaces. At an end of each tag, a portion of the second surface is coated with an adhesive material. The portion of the second surface of each tag is removably attached to the first surface of a next tag in the stack by an adhesive material. A first tag can be removed from the stack by pulling a free end of the first tag to detach the first tag from a next tag in the stack. Subsequent tags of the stack can be removed from the stack in a similar manner to the first tag; [0027] IC 106 may be attached to substrate 102 in a recessed and/or non-recessed location. IC 106 controls operation of tag 100, and transmits signals to, and receives signals from, RFID readers using antenna 104. The present invention is applicable to tag 100, and to any other type of tags, including labels and inlays).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the reel of JP1 to be the stack of Sloan because it can be considered a mere design choice to 
Alternately, Intelletto teaches “and a determining device for determining the position of an identifying element relative to a known order” ([reel to reel encoder] Highly efficient for testing and encoding HF and UHF tags.- Serialized encoding ensures that all RFID labels on a roll contain serialized data. The encoding format can be defined by the user or it can be chosen from a list of pre-programmed EPC compliant formats; Encoding Engine will query an external server through a web service function call to determine the next number to write into the RFID tag. This could be a simple Query asking for the next number or the Engine could supply the scanned barcode to the external system, and the response generated based on the query, will then be written into the RFID tag; wherein because they are serialized it is a known order, likewise when a user chooses the information written through query, that order is known).
.

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over JP1 and Dewberry as applied to claims 1 and 17 above, and further in view of Buettner (US 20090223334, hereinafter Buettner).

In regards to Claim 11, JP1 and Dewberry teach the method of workpiece identification as incorporated by claim 1 above.
JP1 further teaches “The method of claim 1, wherein the automation device comprises a workpiece carriage into which the workpieces and identifying elements are placed and is configured to move at least over some of the workpiece collection units... a workpiece collection unit” (Fig. 8 and [0028] the product storage mechanism 17 includes a processed product replacement mechanism 18, a loading carriage 19 and a storage mobile vehicle 20. Is equipped 
JP1 and Dewberry fail to teach “and, by opening an ejector, drop the workpieces and the identifying elements out to a workpiece collection unit”.
Buettner teaches “and, by opening an ejector, drop the workpieces and the identifying elements out to a workpiece collection unit” ([0061] The opening 41 may be opened and closed by a flap 42. When the flap 42 is open, the sheet metal cut-outs 36, which have been cut entirely free after the final severance cutting, fall out of the remaining workpiece 37 under gravity. The sheet metal cut-outs 36 are removed from the working area of the laser punch press 30 via the flap 42 and a chute 43. Especially rapid removal of the sheet metal cut-outs 36 is possible if the final severance cutting is performed with the flap 42 open; wherein because the identifying elements are on the workpiece, they are both dropped).
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the conveyance system of JP1 to include an opening for dropping workpieces and the identifying elements into workpiece collection units because it can be considered a mere design choice to utilize any form of conveyance for getting a workpiece 

In regards to Claim 18, JP1 and Dewberry teach the device for workpiece identification as incorporated by claim 17 above.
JP1 and Dewberry fail to teach “The production station of claim 17, wherein the conveying device comprises a chute via which the provided identifying elements can slide from the provision device into the transfer zone in the working region of the automation device”.
Buettner teaches “The production station of claim 17, wherein the conveying device comprises a chute via which the provided identifying elements can slide from the provision device into the transfer zone in the working region of the automation device” ([0061] The opening 41 may be opened and closed by a flap 42. When the flap 42 is open, the sheet metal cut-outs 36, which have been cut entirely free after the final severance cutting, fall out of the remaining workpiece 37 under gravity. The sheet metal cut-outs 36 are removed from the working area of the laser punch press 30 via the flap 42 and a chute 43. Especially rapid removal of the sheet metal cut-outs 36 is possible if the final severance 
It would have been obvious to a person having ordinary skill in the art before the effective file date of the claimed invention to have modified the conveyance system of JP1 to include a chute for dropping workpieces and the identifying elements into workpiece collection units because it can be considered a mere design choice to utilize any form of conveyance for getting a workpiece from a processing machine to a storage unit.  Furthermore, both Buettner and JP1 relate to laser machines for processing metal workpieces into cut products, thus are in related fields.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
CN 104914869 – discusses a factory tracking system using ultra wide band devices for identification and location tracking
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M SKRZYCKI whose telephone number is (571)272-0933. The examiner can normally be reached M-F 7:30-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MICHAEL SKRZYCKI/Examiner, Art Unit 2116                                                                                                                                                                                                        
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116